Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/14/2020 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues (pg.9 of the Remarks) that Van der Auwera fails to teach “generating a second planar image having a shape of a rhombus by sampling the first planar image." Examiner respectfully disagrees. A rhombus according to definitions from Merriam Webster & Oxford dictionaries, can be a quadrilateral whose four sides all have the same length or parallelogram with opposite equal acute angles/four equal sides (i.e., a square.) Van der Auwera teaches (¶0075) the cube is used to map the truncated square pyramid shown in Figs. 3-7; (¶0079) mapping the square planar data from the cube 110 shape onto the planes provided by the truncated square pyramid by using compression, filtering, and/or downsampling methods; the square faces shown in Figs. 3-6 can be considered rhombus faces with equal angles/right angles (i.e., a quadrilateral whose four sides all have the same length or parallelogram with opposite equal acute angles.) Therefore Van der Auwera teaches “generating a second planar image having a shape of a rhombus by sampling the first planar image."
Applicant’s other arguments with respect to claims 1, 3-8, and 10-17 have been considered but are moot because the arguments do not apply to the new rejection made below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera et al. (US 20170280126, hereinafter Van der Auwera) in view of He et al. (US 20190215532, hereinafter He.)
Regarding claim 1, “A method for processing an omnidirectional image, the method comprising: obtaining a first planar image projected, from a spherical image using equirectangular projection (ERP), wherein the first planar image includes a first region corresponding to a front part of the spherical image and at least one second region corresponding to a back part of the spherical image” Van der Auwera teaches (¶0074) a virtual environment represented by a sphere includes pixels captured by a virtual reality video capture device, mapping pixels of a sphere onto a front face and a back face provided by a cube 110 shape, all 
As to “generating a second planar image having a shape of a rhombus by sampling the first planar image” and “generating a third planar image which has a shape of a rectangle based on the second planar image” Van der Auwera teaches (¶0075) the cube is used to map the truncated square pyramid shown in Figs. 3-7; (¶0079) mapping the square planar data from the cube 110 shape onto the planes provided by the truncated square pyramid by using compression, filtering, and/or downsampling methods; (¶0077) viewers are likely to view the front and unlikely to view the back, thus less data is stored for the back view; (¶0079) certain faces are downsampled based on their location; (¶0085) the equirectangular representation of the sphere (i.e., cube) is then used to map data to the planes provided by the faces of the truncated square pyramid; (Figs. 5-8, 10A) shape of a rectangle. Examiner holds that under the broadest reasonable interpretation a face of geometric structure can be considered as one image wherein the geometric structure as a whole can be considered another image (e.g., 712, 716, 718 are three images and 700 is another image, see Fig. 7), furthermore the square faces shown in Figs. 3-6 can be considered rhombus faces with equal angles/right angles (a rhombus according to definitions from 
As to “and encoding the third planar image.” Van der Auwera teaches (¶0092-¶0093) once frame has been packed the frame can be encoded. 
Van der Auwera alone does not teach “wherein a sampling rate corresponding to poles of the second planar image is lower than a sampling rate corresponding to an equator of the second planar image.” However, He teaches (¶0087, ¶0090, and ¶0084) sampling in the regions close to the equator is sparse, regions around the equator are scaled up whilst regions around the pole are squeezed. Therefore it would have been obvious to a person having ordinary skill in the art before the effective fling date of the invention to modify the system of Van der Auwera that teaches re-sampling and samples the front of a sphere differently than the back of the sphere (e.g., generates a truncated square pyramid from a cubemap of a spherical image) with the general teaching of different sampling rate for areas near the pole versus areas near the equator as taught by He for the benefit of providing efficient encoding for regions that are highly viewed vs regions that are seldomly viewed.

Regarding claim 3, “The method of claim 1 further comprising, sampling the first planar image including performing row-based downsampling on the first planar image.” Van der Auwera teaches (¶0079) downsampling the image; 

Regarding claim 4, “The method of claim 1, wherein the second planar image comprises a projected image including at least two rhombus shapes each of which corresponds to a respective one of the front part or the back part of the spherical image.” Van der Auwera teaches (¶0075) the cube is used to map the truncated square pyramid shown in Figs. 3, examiner holds that the square faces shown in Figs. 3-6 can be considered rhombus faces with equal angles/right angles (rhombus is a quadrilateral whose four sides all have the same length or parallelogram with opposite equal acute angles.)

Regarding claim 5, “The method of claim 1, wherein the second planar image comprises a projected image in which sub regions corresponding to the front part and the back part of the spherical image fill one square-shaped image.” Van der Auwera teaches (Fig. 3) front and back each fill one square image.

Regarding claim 6, “The method of claim 1, wherein the third regions of the second planar image corresponding to the first region of the first planar image are larger than fourth regions of the second planar image  corresponding to the at least one second region of the first planar image” Van der Auwera teaches (Fig. 3) front occupies a larger area than back part. Examiner holds that 

Regarding claim 8, “A device for processing an omnidirectional image comprising: a transceiver, and at least one processor coupled to the transceiver wherein the at least one processor is configured to” Van der Auwera teaches (¶0007 and ¶0194) computer implementation and a processor, network interface.
The remainder of the claim is similar to claim 1, thus its rejection is similar to claim 1.

Regarding claim 9, its rejection is similar to claim 2.

Regarding claim 10, its rejection is similar to claim 3.

Regarding claim 11, its rejection is similar to claim 4.

Regarding claim 12, its rejection is similar to claim 5.

Regarding claim 13, its rejection is similar to claim 6.

Regarding claim 15, “The method of claim 1, wherein a higher number of pixels are located in an equator of the second planar image than in each pole of the second planar image, and wherein pixels of the equator of the first planar 

Regarding claim 16, “The method of claim 15, wherein a same number of pixels are located in an equator of the first planar image as are located in each pole of the first planar image.” Van der Auwera teaches (¶0074) sphere is mapped to cube; (¶0079) resolution (i.e., number of pixels) is reduced for a back as compared to the front after re-mapping, implying that before mapping resolution is the same.

Regarding claim 17, “The method of claim 1, wherein the front part of the first planar image corresponds to a front part of the second planar image, and wherein the back part of the first planar image corresponds to a back part of the second planar image.” Van der Auwera teaches (¶0079) mapping from the faces of the cube to the faces of the square pyramid.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera and He in view of Nielsen et al. (US 20040247173, hereinafter Nielsen.)
claim 7, Van der Auwera and He do not teach “The method of claim 1, wherein the second planar image is generated by applying a sinusoidal function to the first region in the first planar image and applying an inverse sinusoidal function to the at least on second region in the first planar image.” Nielsen teaches (¶0159, ¶0173) mapping using sinusoidal and inverse sinusoidal functions geometric functions. Therefore it would have been obvious to a person having ordinary skill in the art before the effective fling date of the invention to modify the system of Van der Auwera and He with the mapping as taught by Nielsen as it would yield a suitable way of determining/deriving a correspondence relationship between any given point on a projected image and a specific point on a planar regular image (¶0012.)

Regarding claim 14, its rejection is similar to claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 20190268595) – (¶0101) diamond panoramic image
Tsubota et al. (US 20150016746) – (¶0328) projection of omnidirectional image; (¶0332) rhombus used for shape
Nguyen et al. (US 20170236252) - (¶0028 and Fig. 11) rhombus shape for rendering stereoscopic image

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425   
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425